DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17, 20-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2007/0139176 by Victor et al. (“Victor”).

As to claim 11, Victor discloses a method for operating a head-up display for a motor vehicle (Victor, display device 20 for displaying an estimated actual future path of the vehicle and/or an estimate present deviation of the vehicle form a desired present path, Figure 1, ¶ [0034]), comprising: 
assigning one or more virtual objects (Victor, markings M displayed to the driver, Figure 7), to a part of the display environment; 
obtaining a virtual reference feature (Victor, indicated lines L are the border lines of a road wherein the markings M are displayed to the driver, Figure 7, ¶ [0046]), the orientation of which is defined on the basis of a roadway that is, or can be, used by a vehicle; As shown in figure 7 of Victor, the indicated lines L are the sides of the road.
determining an orientation of the motor vehicle relative to the virtual reference feature (Victor, The fourth component 43 in FIG. 4 represents the calculations of display parameters that are needed to present the future path indication as shown in FIGS. 6 to 9. The actual future path of the vehicle is calculated with a path prediction algorithm (third component 42), and a future path indication, as shown in FIGS. 6 to 9, is displayed. Knowledge of head and/or eye position data and position of the display surfaces enable geometric calculations to be made wherein the displayed information is correctly positioned relative to the outer environment as is shown in FIGS. 6 to 9. The information presentation can be set the distance of the future path point (distance T in FIG. 5) if, for example, speed information from vehicle sensors is available. Figures 4-9, ¶ [0053]); and 
displaying a virtual object (Victor, markings M displayed to the driver, Figure 7) when the part of the display environment to which it is assigned lies within a field of view for the head-up display, wherein a horizontal position of the object that is displayed, is defined in the field of view on the basis of a relative orientation to the virtual reference feature (Victor, On the basis of the head position and/or the eye position data of the driver, and the calculated path prediction, a fourth component 43 is provided for calculation of display parameters to achieve and obtain a display presentation 44 as disclosed in one of FIGS. 6 to 10. Figure 4, ¶ [0040]). As described by Victor, the head/eye position (field of view) determines the display position of the markings M as shown in figure 7.  
As to claim 12, Victor discloses the method wherein the virtual reference feature comprises at least a virtual line (Victor, indicated lines L are the border lines of a road wherein the markings M are displayed to the driver, Figure 7, ¶ [0046]) or a virtual surface area.  
As to claim 13, Victor discloses the method wherein the orientation of the reference feature is based on map data (Victor, Information about inclines could be added by extracting this information from navigation systems using Global Positioning Systems and digital maps containing incline information. ¶ [0073]), which describe a position of the roadway, and/or that the reference feature runs at an angle to the roadway (Victor, The fourth component 43 in FIG. 4 represents the calculations of display parameters that are needed to present the future path indication as shown in FIGS. 6 to 9. The actual future path of the vehicle is calculated with a path prediction algorithm (third component 42), and a future path indication, as shown in FIGS. 6 to 9, is displayed. Knowledge of head and/or eye position data and position of the display surfaces enable geometric calculations to be made wherein the displayed information is correctly positioned relative to the outer environment as is shown in FIGS. 6 to 9. The information presentation can be set the distance of the future path point (distance T in FIG. 5) if, for example, speed information from vehicle sensors is available. Figures 4-9, ¶ [0053]).  
As to claim 14, Victor discloses the method wherein the virtual reference feature differs from the part of the display environment to which the object is assigned (Victor, indicated lines L are the border lines of a road wherein the markings M are displayed to the driver, Figure 7, ¶ [0046]).  
As to claim 15, Victor discloses the method wherein the horizontal position of the displayed object is varied according to the dimensions of the changes in the relative orientation (Victor, On the basis of the head position and/or the eye position data of the driver, and the calculated path prediction, a fourth component 43 is provided for calculation of display parameters to achieve and obtain a display presentation 44 as disclosed in one of FIGS. 6 to 10. Figure 4, ¶ [0040]). As described by Victor, the head/eye position (field of view) determines the display position of the markings M as shown in figure 7.  
As to claim 16, Victor discloses the method wherein the horizontal position of the displayed object is varied in an opposite direction to a change in the relative orientation (Victor, On the basis of the head position and/or the eye position data of the driver, and the calculated path prediction, a fourth component 43 is provided for calculation of display parameters to achieve and obtain a display presentation 44 as disclosed in one of FIGS. 6 to 10. Figure 4, ¶ [0040]). As described by Victor, the head/eye position (field of view) determines the display position of the markings M as shown in figure 7.    
As to claim 17, Victor discloses the method wherein an angle between the motor vehicle and the reference feature is determined as a value describing the relative orientation (Victor, The control device 10 is provided for receiving head and/or eye position data from the visual behavior sensor 30, and for receiving vehicle movement data, generated by at least one sensor for detecting the velocity and/or a yaw rate and/or a wheel angle etc. of the vehicle. ¶ [0033]) (Victor, The fourth component 43 in FIG. 4 represents the calculations of display parameters that are needed to present the future path indication as shown in FIGS. 6 to 9. The actual future path of the vehicle is calculated with a path prediction algorithm (third component 42), and a future path indication, as shown in FIGS. 6 to 9, is displayed. Knowledge of head and/or eye position data and position of the display surfaces enable geometric calculations to be made wherein the displayed information is correctly positioned relative to the outer environment as is shown in FIGS. 6 to 9. The information presentation can be set the distance of the future path point (distance T in FIG. 5) if, for example, speed information from vehicle sensors is available. Figures 4-9, ¶ [0053]).
As to claim 20, Victor discloses a head-up display for a motor vehicle (Victor, display device 20 for displaying an estimated actual future path of the vehicle and/or an estimate present deviation of the vehicle form a desired present path, Figure 1, ¶ [0034]), comprising: 
a processor (Victor, control device 10, Figure 1); and 
a memory, operatively coupled to the processor (Victor, The control device is provided for processing these data and for controlling the display device 20 for displaying an estimated actual future path of the vehicle and/or an estimated present deviation of the vehicle from a desired present path on the basis of a detected actual present path to the driver D. ¶ [0034]), While Victor does not expressly disclose a “memory” as claimed, it is inherent given the control device performs a process on data which requires instructions/data stored within a memory in order to perform as such. wherein the processor and memory are configured to 
assign one or more virtual objects (Victor, markings M displayed to the driver, Figure 7) to a part of the display environment, 
obtain a virtual reference feature (Victor, indicated lines L are the border lines of a road wherein the markings M are displayed to the driver, Figure 7, ¶ [0046]), the orientation of which is defined on the basis of a roadway that is, or can be, used by a vehicle; As shown in figure 7 of Victor, the indicated lines L are the sides of the road.
determine an orientation of the motor vehicle relative to the virtual reference feature (Victor, The fourth component 43 in FIG. 4 represents the calculations of display parameters that are needed to present the future path indication as shown in FIGS. 6 to 9. The actual future path of the vehicle is calculated with a path prediction algorithm (third component 42), and a future path indication, as shown in FIGS. 6 to 9, is displayed. Knowledge of head and/or eye position data and position of the display surfaces enable geometric calculations to be made wherein the displayed information is correctly positioned relative to the outer environment as is shown in FIGS. 6 to 9. The information presentation can be set the distance of the future path point (distance T in FIG. 5) if, for example, speed information from vehicle sensors is available. Figures 4-9, ¶ [0053]); and 
display a virtual object (Victor, markings M displayed to the driver, Figure 7) when the part of the display environment to which it is assigned lies within a field of view for the head-up display, wherein a horizontal position of the object that is displayed, is defined in the field of view on the basis of the relative orientation to the virtual reference feature  (Victor, On the basis of the head position and/or the eye position data of the driver, and the calculated path prediction, a fourth component 43 is provided for calculation of display parameters to achieve and obtain a display presentation 44 as disclosed in one of FIGS. 6 to 10. Figure 4, ¶ [0040]). As described by Victor, the head/eye position (field of view) determines the display position of the markings M as shown in figure 7.  
As to claim 21, Victor discloses the head-up display wherein the virtual reference feature comprises at least a virtual line (Victor, indicated lines L are the border lines of a road wherein the markings M are displayed to the driver, Figure 7, ¶ [0046]) or a virtual surface area.  
As to claim 22, Victor discloses the head-up display wherein the orientation of the reference feature is based on map data (Victor, Information about inclines could be added by extracting this information from navigation systems using Global Positioning Systems and digital maps containing incline information. ¶ [0073]), which describe a position of the roadway, and/or that the reference feature runs at an angle to the roadway (Victor, The fourth component 43 in FIG. 4 represents the calculations of display parameters that are needed to present the future path indication as shown in FIGS. 6 to 9. The actual future path of the vehicle is calculated with a path prediction algorithm (third component 42), and a future path indication, as shown in FIGS. 6 to 9, is displayed. Knowledge of head and/or eye position data and position of the display surfaces enable geometric calculations to be made wherein the displayed information is correctly positioned relative to the outer environment as is shown in FIGS. 6 to 9. The information presentation can be set the distance of the future path point (distance T in FIG. 5) if, for example, speed information from vehicle sensors is available. Figures 4-9, ¶ [0053]).  
As to claim 23, Victor discloses the head-up display wherein the virtual reference feature differs from the part of the display environment to which the object is assigned (Victor, indicated lines L are the border lines of a road wherein the markings M are displayed to the driver, Figure 7, ¶ [0046]).  
As to claim 24, Victor discloses the head-up display wherein the horizontal position of the displayed object is varied according to the dimensions of the changes in the relative orientation (Victor, On the basis of the head position and/or the eye position data of the driver, and the calculated path prediction, a fourth component 43 is provided for calculation of display parameters to achieve and obtain a display presentation 44 as disclosed in one of FIGS. 6 to 10. Figure 4, ¶ [0040]). As described by Victor, the head/eye position (field of view) determines the display position of the markings M as shown in figure 7.  
As to claim 25, Victor discloses the head-up display wherein the horizontal position of the displayed object is varied in an opposite direction to a change in the relative orientation (Victor, On the basis of the head position and/or the eye position data of the driver, and the calculated path prediction, a fourth component 43 is provided for calculation of display parameters to achieve and obtain a display presentation 44 as disclosed in one of FIGS. 6 to 10. Figure 4, ¶ [0040]). As described by Victor, the head/eye position (field of view) determines the display position of the markings M as shown in figure 7.  
As to claim 26, Victor discloses the head-up display wherein an angle between the motor vehicle and the reference feature is determined as the value describing the relative orientation (Victor, The control device 10 is provided for receiving head and/or eye position data from the visual behavior sensor 30, and for receiving vehicle movement data, generated by at least one sensor for detecting the velocity and/or a yaw rate and/or a wheel angle etc. of the vehicle. ¶ [0033]) (Victor, The fourth component 43 in FIG. 4 represents the calculations of display parameters that are needed to present the future path indication as shown in FIGS. 6 to 9. The actual future path of the vehicle is calculated with a path prediction algorithm (third component 42), and a future path indication, as shown in FIGS. 6 to 9, is displayed. Knowledge of head and/or eye position data and position of the display surfaces enable geometric calculations to be made wherein the displayed information is correctly positioned relative to the outer environment as is shown in FIGS. 6 to 9. The information presentation can be set the distance of the future path point (distance T in FIG. 5) if, for example, speed information from vehicle sensors is available. Figures 4-9, ¶ [0053]).  
As to claim 29, Victor discloses a method for operating a head-up display for a motor vehicle (Victor, display device 20 for displaying an estimated actual future path of the vehicle and/or an estimate present deviation of the vehicle form a desired present path, Figure 1, ¶ [0034]), comprising: 
assigning one or more virtual objects (Victor, markings M displayed to the driver, Figure 7) to a part of the display environment; 
obtaining a virtual reference feature (Victor, indicated lines L are the border lines of a road wherein the markings M are displayed to the driver, Figure 7, ¶ [0046]), the orientation of which is defined on the basis of a roadway that is, or can be, used by a vehicle; As shown in figure 7 of Victor, the indicated lines L are the sides of the road.
determining an orientation of the motor vehicle relative to the virtual reference feature (Victor, The fourth component 43 in FIG. 4 represents the calculations of display parameters that are needed to present the future path indication as shown in FIGS. 6 to 9. The actual future path of the vehicle is calculated with a path prediction algorithm (third component 42), and a future path indication, as shown in FIGS. 6 to 9, is displayed. Knowledge of head and/or eye position data and position of the display surfaces enable geometric calculations to be made wherein the displayed information is correctly positioned relative to the outer environment as is shown in FIGS. 6 to 9. The information presentation can be set the distance of the future path point (distance T in FIG. 5) if, for example, speed information from vehicle sensors is available. Figures 4-9, ¶ [0053]); andPreliminary Amendment
displaying a virtual object (Victor, markings M displayed to the driver, Figure 7) when the part of the display environment to which it is assigned lies within a field of view for the head-up display. wherein a horizontal position of the object that is displayed, is defined in the field of view on the basis of a relative orientation to the virtual reference feature, wherein the relative orientation comprises an angle between the motor vehicle and the reference feature (Victor, On the basis of the head position and/or the eye position data of the driver, and the calculated path prediction, a fourth component 43 is provided for calculation of display parameters to achieve and obtain a display presentation 44 as disclosed in one of FIGS. 6 to 10. Figure 4, ¶ [0040]). As described by Victor, the head/eye position (field of view) determines the display position of the markings M as shown in figure 7.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0139176 by Victor et al. (“Victor”) in view of U.S. Pub. No. 2010/0070162 by Aihara (“Aihara”).

As to claim 18, Victor does not expressly disclose the method wherein, if the part of the environment is no longer within the field of view, the virtual object is displayed at least temporarily at an edge of the field of view.  
Aihara teaches a navigation system for a mobile display wherein, if the part of the environment is no longer within the field of view, the virtual object is displayed at least temporarily at an edge of the field of view (Aihara, when the guide route is to the right of the peripheral image displayed on the display screen, an imaging direction guide image 52 is displayed that indicates moving the imaging direction to the right, as shown in FIG. 5A. When the guide route is to the left of the peripheral image displayed on the display screen, an imaging direction guide image 53 is displayed that indicates moving the imaging direction to the left, as shown in FIG. 5C. Specifically, FIG. 5C shows a state of rightward orientation with respect to the guide route image GRI, and although the guide route is visible in the distance, the forward direction of the guide route is to the left of the current position P, and the imaging direction guide image (triangular mark) 53 is therefore displayed to direct imaging to the left. Figures 5A-5C, ¶ [0105])(Aihara, When the user changes the imaging direction in accordance with the displayed imaging direction guide image (triangular mark) 52 or 53, the guide route is then included in the peripheral image displayed on the. display screen, as shown in FIG. 5B, and the guide route image GRI or the forward direction guide image 51 can be displayed. This imaging direction guide image (triangular mark) is preferably a different image (mark) than the forward direction guide image (arrow mark in FIG. 5B) that indicates the right or left turn direction at an intersection or other guidance point, so that the difference in meaning is readily understood. Figure 5A-5C, ¶ [0106]).  Aihara teaches that when the navigation route is outside the field of view, an object is displayed in order to redirect the user back to the proper view area.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Victor’s vehicular navigation system to include Aihara’s guide images because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Aihara’s guide images permits improved user navigation to direct the user back to the proper path if they look/turn the vehicle away from the navigation path.  This known benefit in Aihara is applicable to Victor’s vehicular navigation system as they both share characteristics and capabilities, namely, they are directed to navigation display devices.  Therefore, it would have been recognized that modifying Victor’s vehicular navigation system to include Aihara’s guide images would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Aihara’s guide images in navigation display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Victor, as modified by Aihara, teaches the temporary object presented when the virtual navigation object is not within a field of view. 
As to claim 19, Victor, as modified by Aihara, teaches the method further comprising displaying the virtual object at the edge when the part of the environment to which the virtual object is assigned lies outside the field of view (Aihara, when the guide route is to the right of the peripheral image displayed on the display screen, an imaging direction guide image 52 is displayed that indicates moving the imaging direction to the right, as shown in FIG. 5A. When the guide route is to the left of the peripheral image displayed on the display screen, an imaging direction guide image 53 is displayed that indicates moving the imaging direction to the left, as shown in FIG. 5C. Specifically, FIG. 5C shows a state of rightward orientation with respect to the guide route image GRI, and although the guide route is visible in the distance, the forward direction of the guide route is to the left of the current position P, and the imaging direction guide image (triangular mark) 53 is therefore displayed to direct imaging to the left. Figures 5A-5C, ¶ [0105]).  In addition, the motivation used is the same as in the rejection of claim 18.
As to claim 27, Victor does not expressly disclose the head-up display wherein, if the part of the environment is no longer within the field of view, the virtual object is displayed at least temporarily at an edge of the field of view.  
Aihara teaches a navigation system for a mobile display wherein, if the part of the environment is no longer within the field of view, the virtual object is displayed at least temporarily at an edge of the field of view (Aihara, when the guide route is to the right of the peripheral image displayed on the display screen, an imaging direction guide image 52 is displayed that indicates moving the imaging direction to the right, as shown in FIG. 5A. When the guide route is to the left of the peripheral image displayed on the display screen, an imaging direction guide image 53 is displayed that indicates moving the imaging direction to the left, as shown in FIG. 5C. Specifically, FIG. 5C shows a state of rightward orientation with respect to the guide route image GRI, and although the guide route is visible in the distance, the forward direction of the guide route is to the left of the current position P, and the imaging direction guide image (triangular mark) 53 is therefore displayed to direct imaging to the left. Figures 5A-5C, ¶ [0105])(Aihara, When the user changes the imaging direction in accordance with the displayed imaging direction guide image (triangular mark) 52 or 53, the guide route is then included in the peripheral image displayed on the. display screen, as shown in FIG. 5B, and the guide route image GRI or the forward direction guide image 51 can be displayed. This imaging direction guide image (triangular mark) is preferably a different image (mark) than the forward direction guide image (arrow mark in FIG. 5B) that indicates the right or left turn direction at an intersection or other guidance point, so that the difference in meaning is readily understood. Figure 5A-5C, ¶ [0106]).  Aihara teaches that when the navigation route is outside the field of view, an object is displayed in order to redirect the user back to the proper view area.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Victor’s vehicular navigation system to include Aihara’s guide images because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Aihara’s guide images permits improved user navigation to direct the user back to the proper path if they look/turn the vehicle away from the navigation path.  This known benefit in Aihara is applicable to Victor’s vehicular navigation system as they both share characteristics and capabilities, namely, they are directed to navigation display devices.  Therefore, it would have been recognized that modifying Victor’s vehicular navigation system to include Aihara’s guide images would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Aihara’s guide images in navigation display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Victor, as modified by Aihara, teaches the temporary object presented when the virtual navigation object is not within a field of view. 
As to claim 28, Victor, as modified by Aihara, teaches the head-up display wherein the processor and memory are configured to display the virtual object at the edge when the part of the environment to which the virtual object is assigned lies outside the field of view (Aihara, when the guide route is to the right of the peripheral image displayed on the display screen, an imaging direction guide image 52 is displayed that indicates moving the imaging direction to the right, as shown in FIG. 5A. When the guide route is to the left of the peripheral image displayed on the display screen, an imaging direction guide image 53 is displayed that indicates moving the imaging direction to the left, as shown in FIG. 5C. Specifically, FIG. 5C shows a state of rightward orientation with respect to the guide route image GRI, and although the guide route is visible in the distance, the forward direction of the guide route is to the left of the current position P, and the imaging direction guide image (triangular mark) 53 is therefore displayed to direct imaging to the left. Figures 5A-5C, ¶ [0105]).  In addition, the motivation used is the same as in the rejection of claim 27.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2018/0113307 by Kasazumi et al. teaches a display device which presents a depth image in a virtual image region of a head-up display presented in a windshield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691